FACHORN V. STATE                                                    















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-048-CR
&
No. 10-94-057-CR
&
No. 10-94-058-CR

     MARK LOUIS FACHORN,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 82nd District Court
Robertson County, Texas
Trial Court Nos. 92-07-15120-CR, 92-07-15121-CR 
& 92-07-15122-CR
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellant was indicted by the Robertson County grand jury for three counts of forgery. 
Appellant appeals pro se all three cases.
      Appellant filed a motion requesting that he be appointed counsel in the appeals.  This court
abated the appeals on April 20, 1994, and ordered the trial court to conduct a hearing to make
numerous factual determinations concerning the appeals.
      The trial court conducted a hearing on May 2, and entered an order of dismissal without
prejudice pursuant to the State's motion to dismiss.  Thus, the appeal is hereby dismissed as moot.
 
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed September 14, 1994
Do not publish